Rubin, J.,
dissents in a memorandum as follows: At issue on this appeal is whether the Supreme Court erred in granting defendant’s motion pursuant to CPL 330.30 to set aside his conviction for criminal possession of a weapon in the third degree and criminal possession of marijuana in the first degree on the ground that the court improperly permitted the People to exercise a peremptory challenge against a prospective juror after defendant had exercised his peremptory challenges.
On the night of October 6, 1990, defendant was arrested and charged in connection with the possession of a nine-millimeter pistol and in excess of 10 pounds of marijuana, discovered in his apartment. During the voir dire, the court asked the prospective jurors if any family members had been convicted or accused of a crime. One prospective juror (juror number 10) *322indicated that he wanted to respond to the question in private and was told that his request could be accommodated when questioning of the rest of the panel had been completed. This promise was apparently forgotten, however, and upon completion of the voir dire, the court inquired as to challenges. Neither side challenged any prospective juror for cause, the People exercising two peremptory challenges and defendant six.
Before any juror was either sworn or excused, the court remembered its promise to prospective juror number 10, who had not been the subject of a challenge by either party. Over defendant’s strenuous objection, the juror was conducted into the robing room, where he explained that his cousin had been convicted of manslaughter and that he himself had been arrested for felony assault but the charges were ultimately dropped. Asked if he had "any feelings” as a result, the juror replied "I guess I would—in terms of the police I might be a little biased in a negative sense. I don’t have a lot of faith to put it that way, but the justice system, I have no problem.” The juror professed the capacity to put his own experience aside and to follow the court’s instruction to regard the police officers involved in this case as individuals, without associating them with the officers involved in his arrest.
The People challenged the juror for cause, which the court denied. The prosecutor then sought to employ a peremptory challenge against him. Defendant objected to this procedure, citing CPL 270.15 (2) which prohibits the People from exercising a peremptory challenge after a defendant has done so. The prosecutor responded that no prejudice would result because the juror had not yet been sworn. She also suggested that, if the challenge were allowed, any possible prejudice could be obviated by granting defendant the right to exercise all his peremptory challenges anew.
The court decided it would be "patently unfair” to prevent either party from exercising a peremptory challenge against this juror in view of his disclosure, particularly since the court had forgotten its promise to speak with the juror in camera. Reasoning that the exercise of challenges had not been completed (with respect to the thirteenth and fourteenth prospective jurors in the box), no juror had been sworn and neither party had been asked if the jurors were satisfactory, the court permitted the prosecutor to employ a peremptory challenge. The court then offered defendant the opportunity to "make all his peremptory challenges again from the beginning.” Defendant declined the offer, requesting instead a mistrial and the *323convening of a new panel of prospective jurors. Defendant’s requests were denied.
After trial, defendant moved pursuant to CPL 330.30 to set aside the verdict. He contended that the prosecutor’s peremptory challenge was improper under CPL 270.15 (2), which bars an untimely challenge under any circumstances, and renewed his claim of prejudice. In response, the prosecutor argued that the People had gained no advantage by exercising the peremptory challenge because the court had simply corrected an oversight by interviewing the prospective juror in camera and had afforded defendant the opportunity to exercise all his peremptory challenges anew. As to the issue of prejudice, she emphasized that the People had not been accused of improperly challenging the juror on the basis of race. In any event, she contended that the court should have granted the challenge for cause, suggesting that the issue could be resolved by redenominating the challenge as one for cause pursuant to CPL 270.15 (4).
In a written decision, Supreme Court granted defendant’s motion. Although the court found the case to be "factually distinguishable” from cases in which the Court of Appeals discussed the necessity for strict construction, it concluded that CPL 270.15 must be strictly interpreted and that it therefore lacked discretion to permit the disputed peremptory challenge. The decision notes, in passing, that the juror "ought to have been discharged for cause,” but does not otherwise mention the People’s application that the challenge be redenominated.
CPL 270.15 (2) provides that "[t]he people must exercise their peremptory challenges first and may not, after the defendant has exercised his peremptory challenges, make such a challenge to any remaining prospective juror who is then in the jury box.” The only procedure authorized by this statute for subsequently challenging a prospective juror is provided by CPL 270.15 (4), which is limited to a challenge for cause (People v Harris, 57 NY2d 335, 349-350, cert denied 460 US 1047). Applying the same reasoning as Harris, expressio unius est exclusio alterius, it must be presumed that the Legislature intended to preclude any other means for challenging a prospective juror once the defendant has exercised his peremptory challenges with respect to prospective jurors "then in the jury box” who "must be immediately sworn as trial jurors” (CPL 270.15 [2]). This provision is strictly construed, and the cases do not suggest that it might be subject to *324a good cause exception (see, e.g., People v De Conto, 172 AD2d 684, affd 80 NY2d 943; People v Walker, 168 AD2d 470).
Contrary to the People’s contention, defendant did sustain prejudice as a result of the peremptory challenge with respect to prospective juror number 10. While the order in which challenges should be exercised might seem to be a merely technical matter, it has been consistently viewed as a "right” intended to confer a benefit on the defendant. The advantage is that a juror viewed as unacceptable by a defendant might very well be excused by the People, who are required to use their peremptory challenges first, therefore preserving the defendant’s peremptory challenges for future use. Moreover, were the prosecution permitted to issue challenges after the defendant, the prosecutor might very well challenge those jurors found acceptable by the defendant for that reason alone. This is precisely the situation presented by this case, and the People are not permitted such an advantage (People v McQuade, 110 NY 284, 294-295). The People failed to demonstrate that the prospective juror was unsuitable and, based upon the record on appeal, Supreme Court properly noted that he "acquitted himself well”, concluding that he qualified as "a responsible juror” (People v Harris, supra, at 350-351).
Strict interpretation of CPL 270.15 is required, in part, to avoid the very calculation and speculation in which the People have engaged in arguing that setting aside the conviction is unwarranted because the spirit of the statute was not violated. The proper course is to dismiss the panel and recommence jury selection. That Supreme Court offered defendant the opportunity to make all his peremptory challenges anew is immaterial. Defendant was not obliged to accept this offer and the irregular procedures employed simply to expedite jury selection. Had the court adopted defendant’s suggestion to convene a new panel, little time would have been lost.
The setting aside of the conviction by the trial court was entirely proper in order to remedy the error resulting from the People’s belated preemptory challenge and, accordingly, the order of the Supreme Court should be affirmed.